                           Case 15-11874-KG                Doc 3992          Filed 11/20/18          Page 1 of 2



                                         IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF DELAWARE

                                                                   )
       In re:                                                      )     Chapter 11
                                                                   )
       HH Liquidation, LLC, et al.,1                               )     Case No. 15-11874 (KG)
                                                                   )
                                    Debtors.                       )     Jointly Administered
                                                                   )
                                                                   )     Ref. Docket Nos. 3975 and 3977
                                                                   )

                             NOTICE OF (I) ENTRY OF ORDERS (A) CONFIRMING PLAN OF
                          LIQUIDATION FOR HH LIQUIDATION, LLC PURSUANT TO CHAPTER
                        11 OF THE BANKRUPTCY CODE AND (B) AUTHORIZING THE DISMISSAL
                         OF THE OPCO DEBTORS’ BANKRUPTCY CASES; (II) OCCURRENCE OF
                           EFFECTIVE DATES THEREUNDER; AND (III) RELATED DEADLINES

       TO: (I) THE U.S. TRUSTEE; (II) ALL PARTIES THAT, AS OF THE FILING OF THIS NOTICE, HAVE
           REQUESTED NOTICE IN THE BANKRUPTCY CASES PURSUANT TO BANKRUPTCY RULE 2002; (III)
           ALL KNOWN HOLDERS OF CLAIMS AND EQUITY INTERESTS AGAINST HOLDCO; AND (IV) ALL
           KNOWN HOLDERS OF VALID AND UNDISPUTED SECURED, ADMINISTRATIVE AND PRIORITY
           CLAIMS AGAINST THE OPCO DEBTORS

                 PLEASE TAKE NOTICE that on November 14, 2018, the United States Bankruptcy Court for the District of
       Delaware (the “Bankruptcy Court”) entered: (i) its Findings of Fact, Conclusions of Law, and Order Under
       Section 1129 of the Bankruptcy Code and Bankruptcy Rule 3020 Confirming Plan of Liquidation for HH Liquidation,
       LLC Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 3975] (the “Confirmation Order”); and (ii) the
       Order, Pursuant to Sections 105(a), 305(a), 349, 363, 554 and 1112(b) of the Bankruptcy Code and Bankruptcy Rules
       1017 and 6007, (I) Authorizing the Dismissal of the Opco Debtors’ Chapter 11 Cases, (II) Authorizing the Opco
       Debtors to Destroy Their Books and Records, and (III) Granting Certain Related Relief [Docket No. 3977] (the
       “Dismissal Order”). Unless otherwise defined in this Notice, capitalized terms used herein shall have the meanings
       ascribed to them in the Plan of Liquidation for HH Liquidation, LLC Pursuant to Chapter 11 of the Bankruptcy Code
       (including all exhibits thereto and as may be amended, modified, or supplemented from time to time, the “Plan”), which
       is attached to the Confirmation Order as Exhibit A.

                PLEASE TAKE FURTHER NOTICE that pursuant to section 1141(a) of the Bankruptcy Code, the
       provisions of the Plan and the Confirmation Order shall bind: (i) HH Liquidation, LLC (“Holdco”) and its Estate; (ii)
       the Plan Debtor; (iii) all Holders of Claims against and Equity Interests in Holdco that arose before or were filed as of
       the Effective Date whether or not Impaired under the Plan and whether or not such Holders accepted the Plan or
       received or retained any property under the Plan; and (iv) each person acquiring property under the Plan.

                PLEASE TAKE FURTHER NOTICE that the provisions of the Dismissal Order shall bind: (i) the Opco
       Debtors and their Estates; and (ii) all holders of claims against and equity interests in the Opco Debtors that arose before
       or were filed as of the Dismissal Effective Date.

                PLEASE TAKE FURTHER NOTICE that both (i) the Effective Date of the Plan and the (ii) Dismissal
       Effective Date (as defined in the Dismissal Order) under the Dismissal Order was November 20, 2018.



       1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, are: HH
       Liquidation, LLC (f/k/a Haggen Holdings, LLC) (7558), HH Operations, LLC (f/k/a Haggen Operations Holdings, LLC) (6341), HH
       Opco South, LLC (f/k/a Haggen Opco South, LLC) (7257), HH Opco North, LLC (f/k/a Haggen Opco North, LLC) (5028), HH
       Acquisition, LLC (f/k/a Haggen Acquisition, LLC) (7687), and HH Legacy, Inc. (f/k/a Haggen, Inc.) (4583). The mailing address for
       each of the Debtors is 26895 Aliso Creek Road, Suite B-1003, Aliso Viejo, California 92656.
01:23886444.1
                         Case 15-11874-KG            Doc 3992          Filed 11/20/18      Page 2 of 2



                PLEASE TAKE FURTHER NOTICE that any party in interest wishing to obtain a copy of either the
       Confirmation Order or the Dismissal Order may obtain such copy: (i) at http://www.kccllc.net/haggen; or (ii) by
       contacting Chad Corazza, Paralegal, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King Street,
       Wilmington, Delaware 19801, (302) 576-2604, ccorazza@ycst.com. Copies of the Confirmation Order and the
       Dismissal Order may also be reviewed during regular business hours at the Bankruptcy Court, 824 North Market Street,
       Wilmington, Delaware 19801, or may be obtained at the Bankruptcy Court’s website at http://www.deb.uscourts.gov by
       following the directions for accessing the ECF system on such site.

                                ADMINISTRATIVE CLAIMS BAR DATE (HOLDCO ONLY)

                 PLEASE TAKE FURTHER NOTICE that each Holder of an Administrative Claim against Holdco that
       arises, accrues or otherwise becomes due and payable during the period from September 1, 2018 through and
       including the Effective Date, other than a Holder of (a) a Professional Fee Claim or (b) a Claim for U.S. Trustee
       Fees, must file with the Bankruptcy Court, and serve on the undersigned counsel to the Plan Debtor, a Proof of
       Claim for such Administrative Claim on or before December 20, 2018. Such Proof of Claim must include at a
       minimum: (i) the name of the Holder of the Administrative Claim; (ii) the amount of the Administrative Claim;
       (iii) the basis of the Administrative Claim; and (iv) supporting documentation for the Administrative Claim.
       Failure to file and serve such Proof of Claim timely and properly shall result in such Administrative Claim being
       forever barred and not enforceable against Holdco, its Estate, the Plan Debtor or their respective properties or
       interests in property.

                                  REJECTION DAMAGES BAR DATE (HOLDCO ONLY)

                PLEASE TAKE FURTHER NOTICE that each Holder of a Claim for damages against Holdco that
       arises, accrues or otherwise becomes due and payable upon the rejection of an executory contract or unexpired
       lease by Holdco pursuant to the Plan must file with the Bankruptcy Court, and serve on the undersigned counsel
       to the Plan Debtor, a Proof of Claim for such Claim on or before December 20, 2018. Such Proof of Claim must
       include at a minimum: (i) the name of the Holder of the Claim; (ii) the amount of the Claim; (iii) the basis of the
       Claim; and (iv) supporting documentation for the Claim. Failure to file and serve such Proof of Claim timely
       and properly shall result in such Claim being forever barred and not enforceable against Holdco, its Estate, the
       Plan Debtor or their respective properties or interests in property.

                               PROFESSIONAL FEE CLAIMS BAR DATE (ALL DEBTORS)

               PLEASE TAKE FURTHER NOTICE that any Professional of the Debtors or the Committee seeking
       allowance by the Bankruptcy Court of a Professional Fee Claim must file its respective final application for
       allowance of compensation for services rendered and reimbursement of expenses incurred prior to the Effective
       Date on or before December 20, 2018.

       Dated: November 20, 2018
       Wilmington, Delaware

       YOUNG CONAWAY STARGATT &                                        STROOCK & STROOCK & LAVAN LLP
       TAYLOR, LLP                                                     Frank Merola
                                                                       Sayan Bhattacharyya
       /s/ Robert F. Poppiti, Jr.                                      Elizabeth Taveras
       Matthew B. Lunn (No. 4119)                          -and-       180 Maiden Lane
       Robert F. Poppiti, Jr. (No. 5052)                               New York, New York 10038-4982
       Ian J. Bambrick (No. 5455)                                      Telephone: (212) 806-5400 Fax: (212) 806-6006
       Rodney Square, 1000 N. King Street
       Wilmington, Delaware 19801
       Telephone: (302) 571-6600 Fax: (302) 571-1253

                            Counsel to the Debtors and Debtors-in-Possession and the Plan Debtor


01:23886444.1                                                      2
